McCARTHY, P. j.
We have examined the merits of this case carefully, and think the judgment appealed from should be reversed, and the demurrer to the second paragraph of the answer overruled. We are convinced by all the authorities examined that this pleads a denial, and therefore the answer is good in that particular. We think that the demurrer to the counterclaim should be sustained. See Ketcham v. Zerega, 1 E. D. Smith, 553. Judgment is therefore reversed, without costs to either party as against the other, and the demurrer to the second paragraph of the answer overruled, and to the counterclaim sustained, without costs to either party. All concur.